

LOAN PARTICIPATION AGREEMENT – BRIDGES AT BEAR CREEK
(UDF III  $8,750,000  Loan to Buffington Land, Ltd. and Len-Buf Land
Acquisitions of Texas, L.P.)


This Loan Participation Agreement (this “Agreement”) is entered into effective
as of the 8th day of January, 2010 (the “Effective Date”) by and between UNITED
DEVELOPMENT FUNDING III, LP, a Delaware limited partnership as lender, agent and
assignor (“Agent”), and UNITED DEVELOPMENT FUNDING IV, a Maryland real estate
investment trust as assignee and participant (“Participant”).


R E C I T A L S:


A.           Agent made a loan to Buffington Land, Ltd., a Texas limited
partnership and Len-Buf Land Acquisitions of Texas, L.P., a Texas limited
partnership, as joint and several co-borrowers (collectively, “Borrower”)
pursuant to that certain Secured Promissory Note dated effective as of October
28, 2008 in the original principal amount of Eight Million Eight Hundred
Seventy-Five Thousand and NO/100 Dollars ($8,750,000.00), issued and executed by
Borrower and payable to the order of Agent (as previously modified by that
certain First Note and Loan Modification Agreement dated effective as of January
1, 2009, that certain Second Note and Loan Modification Agreement dated
effective as of July 17, 2009 and that certain Third Note and Loan Modification
Agreement dated effective as of December 31, 2009, the “Note”).


B.           The Loan is evidenced and secured by the following: (i) the Note,
(ii) that certain Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing executed by Borrower to Todd Etter, trustee for the
benefit of Agent, and recorded as Document No. 2008156687 in the Real Property
Records of Travis County, Texas (the “Deed of Trust”), and (iii) the security
agreements, assignments and other agreements or documents, evidencing, securing,
or otherwise documenting or giving notice of the Loan and any performance or
payment obligations with respect thereto, listed on Exhibit “A”, which is
attached hereto and incorporated herein by reference, including, without
limitation, all modifications, restructurings, extensions, consolidations and
amendments thereof (collectively with the Deed of Trust, the “Loan Documents”).


C.           On the Effective Date, the outstanding principal balance of the
Note is $5,007,144.


D.           The Participant desires to purchase participation interest in the
Loan, the Note and Loan Documents (the “Participation Interest”) at a value
equal to 91% of the appraised value of the real property collateral subject to
the Deed of Trust, which Participation Interest shall entitle Participant to
receive a 94.74163% right and interest in Loan, the Note and the Loan Documents,
and the Agent has agreed to sell and assign the Participation Interest to
Participant.


E.           The Participant, as owner of the Participation Interest, desires to
appoint the Agent as its agent in connection with all rights and duties of the
payee under the Note and the Loan Documents, and to exercise any and all rights
that the Participant may have or be entitled to under the Note and the Loan
Documents as owner of the Participation Interest, and the Agent has agreed to
act as the Participant’s agent with respect to the foregoing transactions.


A G R E E M E N T:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Agent and Participant agree as follows:


 
1

--------------------------------------------------------------------------------

 
1.           Assignment.  For valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent hereby agrees to sell,
transfer, assign, and convey, and does hereby sell, transfer, assign, and convey
to the Participant, and the Participant hereby agrees to purchase, accept and
receive, and does hereby purchase, accept and receive from the Agent, the
Participation Interest in the Loan, the Loan Agreement and the Loan Documents,
in consideration for the payment of the Purchase Price (as defined in Section 2
below).


2.           Purchase Price.  The Purchase Price to be paid by the Participant
for the Participation Interest shall be equal to $4,743,850.00, which amount is
equal to 91% of the appraised value of the real property collateral subject to
the Deed of Trust .  In respect of the Participation Interest acquired by
Participant hereunder, Participant is entitled to receive 94.74163% (its “Pro
Rata Share”) of outstanding principal under the Note, together with all accrued
interest thereon, in accordance with Section 3 below.


3.           Payments.  Agent shall pay the payments of principal and interest
made by Borrower under the Note as follows:


(a)           Interest.  For each payment of interest made by Borrower on the
Note, Agent shall pay the Participant its Pro Rata Share of accrued interest
paid on the Note based on the Participant’s Participation Interest, promptly
upon receipt of such funds by Agent.


(b)           Principal. For each repayment of principal made by Borrower under
the Note, Agent shall pay the Participant its Pro Rata Share of principal repaid
on the Note based on the Participant’s Participation Interest, promptly upon
receipt of such funds by Agent.


(c)           Other Loan Participants.  Agent shall pay Participant its Pro Rata
Share, and all other participants in the Loan their proportionate share, of
interest and principal concurrently.


(d)           Manner of Payments. Agent shall make all payments hereunder to the
Participant by wire transfer.


4.           Appointment of Agent.  The Participant hereby appoints the Agent as
its agent with respect to its Participation Interest, and hereby authorizes the
Agent on its behalf, and as deemed advisable by the Agent in its sole
discretion, to do any and all acts and to make any and all decisions required,
contemplated or advisable in connection with the Note and the Loan Documents,
including, without limitation,  modification or amendment of the Note and the
Loan Documents, and enforcement of the rights and remedies available to the
Agent under the Note and the Loan Documents; and the Agent’s powers to act on
behalf of the Participant shall be limited solely by the terms and conditions of
the Note and the Loan Documents.  Participant shall rely solely upon the Agent
with respect to its Participation Interest and the enforcement of its rights
under the Note and the Loan Documents, and shall not have any rights separate
from the Agent to take any action, make any decision, or enforce any right under
the Note and the Loan Documents.


5.           Agreement to be Bound.  Each of the Participant and the Agent
hereby accepts, assumes and agrees to be bound by, and to perform in accordance
with, all of the terms and provisions of the Note and the Loan Documents, as it
may be modified or amended from time to time.


 
2

--------------------------------------------------------------------------------

 
6.           Indemnification by Participant.  The Agent shall not be liable or
responsible for, and shall be saved, indemnified and held harmless by the
Participant, from and against any and all claims and damages of every kind
relating to (a) its performance as Agent hereunder and under the Note and the
Loan Documents; (b) the performance or nonperformance of any act by the Agent
hereunder and under the Note and the Loan Documents, (c) Borrower’s failure to
pay the Note  in full or to comply with any of its obligations under the Note
and the Loan Documents, or any "default" or "event of default" by Borrower under
the Note and the Loan Documents, or any breach by Borrower of any
representation, warranty, covenant or agreement contained in the Note and the
Loan Documents, (d) the Agent’s enforcement, or lack of enforcement of any right
it may have individually or on behalf of the Participant arising under the Note
and the Loan Documents; and (e) the Participant’ loss of its investment in the
Participation Interest, in whole or in part, should such loss occur for any
reason; provided, however, that Participant shall have no indemnity obligations
under this Section 6 to the extent that any claims or damages arise from (1) the
gross negligence or willful misconduct of Agent in the following matters: (x)
its performance as Agent hereunder and under the Note and the Loan Documents,
(y) the performance or nonperformance of any act by the Agent hereunder and
under the Note and the Loan Documents, or (z) the Agent’s enforcement, or lack
of enforcement of any right it may have individually or on behalf of the
Participant arising under the Note and the Loan Documents, or (2) the
foreclosure by Wesley J. Brockhoeft or his assigns, or any new or substitute
lender providing Agent with a line of credit, of the Note and the Loan Documents
or any collateral therefor, or the performance or nonperformance of any act by
the Agent or Wesley J. Brockhoeft or his assigns, or any new or substitute
lender providing Agent with a line of credit, under or in connection with the
Loan Agreement (as such term is defined in Section 8(a)).


7.           Indemnification by  Agent.  The Participant shall not be liable or
responsible for, and shall be saved, indemnified and held harmless by the Agent,
from and against any and all claims and damages of every kind relating to (1)
the gross negligence or willful misconduct of Agent in the following matters:
(x) its performance as Agent hereunder and under the Note and the Loan
Documents, (y) the performance or nonperformance of any act by the Agent
hereunder and under the Note and the Loan Documents, or (z) the Agent’s
enforcement, or lack of enforcement of any right it may have individually or on
behalf of the Participant arising under the Note and the Loan Documents, or (2)
the foreclosure by Wesley J. Brockhoeft or his assigns, or any new or substitute
lender providing Agent with a line of credit, of the Note and the Loan Documents
or any collateral therefor, or the performance or nonperformance of any act by
the Agent or Wesley J. Brockhoeft or his assigns, or any new or substitute
lender providing Agent with a line of credit, under or in connection with the
Loan Agreement (as such term is defined in Section 8(a)).


8.           Agreements Binding upon Participant; Other Participations.
 
 
(a)           The Participation Interest is subject to that certain Loan and
Security Agreement executed by Agent in favor of Wesley J. Brockhoeft, as lender
to Agent, dated as of September 21, 2009 or any new loan documents evidencing a
new or replacement line of credit to Agent from Brockhoeft or any new or
substitute lender providing Agent with a line of credit (as such may be amended,
modified, renewed, extended, superseded or replaced from time to time,
collectively, the “Loan Agreement”).   Nothing herein shall effect or impede the
obligations of Agent under the Loan Agreement.  Participant hereby accepts,
assumes and agrees to be bound by, all of the terms and provisions of the Loan
Agreement as they relate to the Note and the Loan Documents (which are
collateral for Agent’s obligations under the Loan Agreement); provided however,
that such agreement shall not be deemed to create privity between Participant
and Wesley J. Brockhoeft and his assigns, or any new or substitute lender
providing Agent with a line of credit.


(b)           The Participation is subject to that certain Intercreditor
Agreement executed by Agent and Credit Union Liquidity Services, LLC, a Texas
limited liability company, formerly known as Texans Commercial Capital, LLC
(“Texans”),which is a lender to Borrower, dated as of September 17, 2008 (as it
may be amended, modified, renewed, extended, superseded or replaced from time to
time, the “Intercreditor Agreement”).  Nothing herein shall effect or impede the
obligations of Agent under the Intercreditor Agreement.  Participant hereby
accepts, assumes and agrees to be bound by, all of the terms and provisions of
the Intercreditor Agreement as they relate to the Note and Loan Documents;
provided however, that such agreement shall not be deemed to create privity
between Participant and Texans.


 
3

--------------------------------------------------------------------------------

 
(c)           Participant hereby consents to the participation of other
affiliates of Participant or Agent in the Loan, the Note and the Loan Documents,
including, without limitation, the participation by United Mortgage Trust in the
Loan, the Note and the Loan Documents, upon such terms and conditions as are
determined by Agent in its sole discretion.


9.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
representatives, administrators, successors and assigns; provided, however, that
(i) Agent may assign this Agreement and its rights and obligations hereunder to
any entity acquiring the Note and Loan Documents with the prior written consent
of Participant, and (ii) Participant may not assign or transfer all or any
portion of this Agreement and its rights and obligations hereunder without the
prior written consent of Agent.


10.           Governing Law.  This Agreement and the rights of Agent and
Participant shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to its rules regarding conflict of
laws.


11.           Headings.  The headings of the sections in this Agreement are for
convenience of reference only and shall have no application in the
interpretation of this Agreement.


12.           Exhibits.  The exhibits hereto are incorporated by reference to
the same extent as if fully set forth herein.


13.           Severability.  If any provision of this Agreement or application
to any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.


14.           Further Assurances.  The parties agree to execute such other and
further documents as may be reasonably necessary or appropriate to consummate
the transactions contemplated by this Agreement.


15.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original.


16.           Costs of Collection.  Participant shall fund the costs of
collection of the Note, including, without limitation, attorney fees and court
costs, upon Agent’s request.


17.           Entire Agreement; Amendment.  This Agreement together with its
exhibits contain the entire understanding and agreement of Agent and Participant
regarding the subject matter hereof and may not in any way be altered, amended
or modified except by an instrument in writing signed by Agent and Participant.


 [The remainder of this page is left blank intentionally.]

 
37104/1/315880v2
UDF IV Participation Agreement – Bridges At Bear Creek


 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed on this the 8th day of
January, 2010, effective for all purposes as of the Effective Date.






AGENT:
 
UNITED DEVELOPMENT FUNDING III, LP
 
By:           UMTH Land Development, L.P.
Its:           General Partner


By:           UMT Services, Inc.
Its:           General Partner
 
                         
       
By:      /s/ Ben Wissink
   

                         
Name:  Ben Wissink
 

                         
Title:    Chief Operating Officer
 







PARTICIPANT:
 
UNITED DEVELOPMENT FUNDING IV
a Maryland real estate investment trust






 
                 By:
      /s/ Ben Wissink  

 
                       Name:  Ben Wissink
 

 
                       Title:
    Chief Operating Officer




 
37104/1/315880v2
UDF IV Participation Agreement – Bridges At Bear Creek


 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


LOAN DOCUMENTS


(see attached)











 
37104/1/315880v2
UDF IV Participation Agreement – Bridges At Bear Creek


 
6

--------------------------------------------------------------------------------

 
